Voting time
(DE) Mr President, ladies and gentlemen, in the parliamentary sitting on 9 June, I made a mistake during the vote. I was not aware of it, but nevertheless it was a mistake which was not in accordance with the rules. During the vote I pressed my button and that of Mr Turmes at the same time. This is sometimes referred to ironically as a 'slip-up'. I did not intend to do this and I will not do it again. I am sorry. Mr Langen raised the matter and the President issued a reprimand. I simply wanted to apologise.
Thank you for your statement, Mr Bütikofer, and I understand that this is a serious breach of discipline during voting time. I would also like to thank you for your promise that such a thing will never happen again. This should also act as a warning to all of us, and we will remember it. Mr Atkins would now like to take the floor.
Mr President, I understood that it was a decision of the Conference of Presidents that any report that had more than 50 amendments had to be referred back to the committee to be resolved. We have four reports in front of us today - the Langen, Lepage, Eickhout and Pieper reports - all of which have more than 50 amendments. I ask you, therefore, to enforce the standing order and refer these reports back to committee, so that they do not take up our time when they should be sorted out in committee.
(Applause)
- Thank you for your comment, Mr Atkins, but these decisions are not automatic. There is no automatic referral of reports with over 50 amendments back to committee, since further decisions are required for this to happen. In future we will always observe the rules which we ourselves have put in place.
- (BG) Mr President, today during the debate on the Hungarian Presidency, Mr Cohn-Bendit made some fairly offensive remarks to the Hungarian prime minister, calling him a schizophrenic. I want to ask you whether there will be any punitive measures taken so that Mr Cohn-Bendit is fined, as happened with Mr Farage some time ago. If Mr Cohn-Bendit is not going to be fined, will the fine imposed on Mr Farage not be revoked?
I have discussed this matter with the Prime Minister, and I do not believe that he felt insulted by the debate that took place. Ladies and gentlemen, I would ask you to settle down, since we have some very important decisions ahead of us. We are electing two Vice-Presidents of the European Parliament. I would ask you to take this very seriously. Mrs Harms, please take the floor.
(DE) Mr President, I would like to take the opportunity presented by my fellow Member's question to say that I am absolutely disgusted by the remarks made by Mr Orbán at home in Hungary. He claimed that he had had to bring the rebellious European Parliament under control with slaps around the face and clips around the ear several times during the Hungarian Presidency. This has been reported by the press in Hungary and it is a highly provocative statement.
(The President cut off the speaker)
(Applause)
- Ms Harms, that is not a point of order. You are a co-chair of a political group and you should stick to our Rules of Procedure.
(Loud applause from the right)